FILED
                                                                   United States Court of Appeals
                                                                           Tenth Circuit

                                                                        December 9, 2010
                         UNITED STATES COURT OF APPEALSElisabeth A. Shumaker
                                                                          Clerk of Court
                                       TENTH CIRCUIT


 TERRENCE R. BRIDGEFORTH,

                  Plaintiff - Appellant,

           v.                                                   No. 10-7059
                                                  (D. Ct. No. 6:09-CIV-00403-FHS-SPS)
 RANDALL G. WORKMAN,                                            (E.D. Okla.)

                  Defendant - Appellee.


                                 ORDER AND JUDGMENT*


Before BRISCOE, Chief Circuit Judge, TACHA, and O’BRIEN, Circuit Judges.


       After examining the briefs and the appellate record, this three-judge panel has

determined unanimously that oral argument would not be of material assistance in the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The

case is therefore ordered submitted without oral argument.

       Plaintiff-appellant Terrence R. Bridgeforth was an Oklahoma prisoner when he

filed this pro se action under 42 U.S.C. § 1983 alleging violations of his Eighth

Amendment rights.1 The district court dismissed the complaint for failure to exhaust


       *
        This order and judgment is not binding precedent except under the doctrines of
law of the case, res judicata and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
       1
           Mr. Bridgeforth has since been released from custody.
administrative remedies. We have jurisdiction under 28 U.S.C. § 1291, and we AFFIRM.

                                     I. DISCUSSION

       The Prison Litigation Reform Act requires a prisoner to exhaust available

administrative remedies before suing over prison conditions. See 42 U.S.C. § 1997e(a);

Booth v. Churner, 532 U.S. 731, 733 (2001). Because the prison’s procedural

requirements define the steps necessary for exhaustion, an inmate may only exhaust by

properly following all of the steps laid out in the prison system’s grievance procedure.

Jones v. Bock, 549 U.S. 199, 218 (2007). To exhaust remedies pursuant to the Oklahoma

Department of Corrections’ (“ODOC”) grievance procedures, a prisoner must first

attempt to informally resolve his complaint by talking with prison staff within three days

of the incident. If not resolved, the prisoner must submit a Request to Staff within seven

days of the incident. Next, the inmate must submit a grievance report form within fifteen

days of either the date of the incident or the date of the Request to Staff, whichever is

later. Finally, the inmate must submit an appeal that includes the Request to Staff, the

grievance report, and the responses to the reviewing authority or the facility correctional

health services administrator.

       In this case, the district court dismissed the suit for failure to exhaust based on an

affidavit from the ODOC’s Manager of the Administrative Review Unit, which states that

Mr. Bridgeforth has never submitted a proper grievance related to the claims in his § 1983

suit. On appeal, Mr. Bridgeforth contends that he made good-faith efforts to comply with

grievance procedures and that his interpretation of the ODOC’s grievance procedures

                                             -2-
were reasonable. Even if this is the case, however, such a circumstance does not excuse

failure to exhaust. See Woodford v. Ngo, 548 U.S. 81, 90 (2006) (“[P]roper exhaustion of

administrative remedies . . . means using all steps that the agency holds out, and doing so

properly (so that the agency [may address] the issues on the merits).”) (quotations

omitted). Accordingly, we conclude that Mr. Bridgeforth has failed to exhaust

administrative remedies as required under § 1997e(a).

                                   II. CONCLUSION

       For the foregoing reasons, we AFFIRM the district court’s dismissal of Mr.

Bridgeforth’s complaint.

                                          ENTERED FOR THE COURT,



                                          Deanell Reece Tacha
                                          Circuit Judge




                                            -3-